Citation Nr: 0721678	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-10 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
prior to May 10, 2005, for a lumbosacral strain.

2.  Entitlement to an evaluation in excess of 40 percent on 
or after May 10, 2005, for a lumbosacral strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The appellant and J.D.
ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 



INTRODUCTION

The veteran served on active duty from April 1977 to January 
1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which denied the benefits 
sought on appeal.  The veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review.

A hearing was held on January 9, 2007, in Philadelphia, 
Pennsylvania, before Michelle L. Kane, a Veterans Law Judge, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The Board also observes that the veteran's representative 
submitted a statement in February 2007 in which it was 
requested that the RO take action to consider the issue of a 
total evaluation based on individual unemployability due to 
service-connected disabilities (TDIU).  However, that matter 
is not currently before the Board because it has not been 
prepared for appellate review.  Accordingly, that matter is 
REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Reasons for Remand:  To afford the veteran a VA examination 
and to obtain additional treatment records.  

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

In this case, the Board notes that the veteran was afforded 
VA examinations in January 2004 and May 2005 in connection 
with his claim for an increased evaluation for his service-
connected lumbosacral strain.  However, the veteran's 
representative claimed at the January 2007 hearing before the 
Board that the veteran's lumbosacral strain had worsened 
since his last examination.  He specifically requested that 
the veteran be afforded a more recent VA examination.  When a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, 
the Board is of the opinion that a more recent VA examination 
is in order in this case for the purpose of ascertaining the 
severity and manifestations of the veteran's service-
connected lumbosacral strain.

It also appears that there may be additional treatment 
records not associated with the claims file.  In this regard, 
the Board notes that the veteran testified at his hearing 
that he has been receiving treatment from a private 
physician.  The Board notes that the physician identified by 
the veteran did submit a letter in February 2007 in which she 
indicated that she had been treating the veteran during the 
previous five years.  The claims file does contain treatment 
records from the private physician dated from January 1999 to 
October 2003 and there is also a single record dated in 
August 2005 that was obtained from the Social Security 
Administration.  However, the evidence of record does not 
include any current treatment records dated since August 
2005, nor from 2003 to 2005.  Such records may prove to be 
relevant and probative.  Therefore, the RO should attempt to 
obtain and associate with the claims file any and all 
treatment records pertaining to the veteran's service-
connected lumbosacral strain.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  Ask the veteran to complete a 
release authorizing VA to request his 
records from Dr. Elizabeth Hsia.  After 
obtaining the authorization, the RO 
should obtain and associate these 
records with the claims file.  

2.  After obtaining the above private 
medical records, to the extent 
available, the veteran should be 
afforded a VA examination to ascertain 
the severity and manifestations of his 
service-connected lumbosacral strain.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner should provide the range of 
motion of the spine in degrees.  The 
presence of objective evidence of 
pain, excess fatigability, 
incoordination, and weakness should 
also be noted, as should any 
additional disability due to these 
factors.  
A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2006), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, 
the claims file, must be made 
available to the examiner for review.

3.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the 
RO/AMC should readjudicate the claim.  If 
such action does not resolve a claim, a 
supplemental statement of the case (SSOC) 
should be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



